Citation Nr: 1726952	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  11-13 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss/ear disability.

2.  Entitlement to service connection for scar of the left eyebrow.

3.  Entitlement to service connection for tuberculosis and/or residuals thereof.  

4.  Entitlement to service connection for arthritis of multiple joints.

5.  Entitlement to service connection for residuals of bilateral rib injuries.  

6.  Entitlement to service connection for a low back disability. 

7.  Entitlement to an initial evaluation in excess of 10 percent for residuals of head trauma with headaches.

8.  Entitlement to an initial evaluation in excess of 10 percent for tinnitus.

9.  Entitlement to an initial evaluation in excess of 10 percent for residuals of rotator cuff strain of the left shoulder.

10.  Entitlement to an initial evaluation in excess of 10 percent for residuals for rotator cuff strain of the right shoulder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to August 1980.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a November 2008 rating decision of the VA Regional Office (RO) in Houston, Texas, that granted service connection for residuals of head trauma with headaches, tinnitus, residuals of rotator cuff strain of the left shoulder, and residuals of rotator cuff strain of the right shoulder, each evaluated as 10 percent disabling.  The Veteran appeals for higher initial ratings.  That rating determination also denied the remaining issues on appeal seeking service connection for multiple disorders. 

The Veteran requested a personal hearing and one was scheduled in April 2017 to which he failed to appear.  Given such, his hearing request is considered withdrawn.  38 C.F.R. § 20.704(d).

Following review of the record, the issues of entitlement to service connection for a low back disorder and arthritis, and higher ratings for residuals of head trauma with headaches and residuals of rotator cuff strain of the right and left shoulders, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a ratable hearing loss disability for VA compensation and pension purposes; no other physical disability of the ears is clinically demonstrated.

2.  The Veteran is not shown to have a scar in the left eyebrow area as the result of a laceration in service.

3.  The evidence reflects that the Veteran has never had active tuberculosis or any residuals thereof.

4.  There is competent evidence of record that contusions of the right and left ribs in service did not result in any chronic residuals or disability.

5.  The Veteran is in receipt of the maximum schedular rating for unilateral and bilateral tinnitus.


CONCLUSIONS OF LAW

1.  Ear disability, including hearing loss, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303. 4.85 (2016).  

2.  Residuals of left eyebrow laceration were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303. (2016).

3.  Tuberculosis was not incurred in or aggravated by service nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.304, 3.307, 3.309. (2016).

4.  Residuals of bilateral rib injury were not incurred in or aggravated by service. .38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303. (2016).

5.  There is no legal basis for the assignment of a schedular evaluation in excess of 10 percent for unilateral or bilateral tinnitus. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2016); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board has carefully reviewed all the evidence in the Veteran's claims file pertaining to the claims under consideration.  The Board has an obligation to provide adequate reasons and bases supporting the decisions but there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file show or fails to show with respect to the claims.  See Gonzales v. West, 218 F. 3d 1378, 1380-81 (Fed. Cir. 2000).

Pertinent Law and Regulations

Generally, in order to establish service connection, "the veteran must show (1) the existence of a present disability, (2) in-service occurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2009).

Where a veteran continuously served 90 days or more during a period of war or during peacetime service after December 31, 1946 and tuberculosis becomes manifest to degree of at least 10 percent within one year from the date of separation from active duty, the disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such a disorder during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may legitimately be questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2016).

1.  Service connection for bilateral hearing loss/ear disability.

Pertinent Regulation

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).

Factual Background and Legal Analysis

The Veteran asserts that he has hearing loss of service onset for which service connection is warranted.  The Board points out that to be eligible for service connection for hearing loss, VA has established a mechanical standard by which this disability may be objectively demonstrated.  38 C.F.R. § 3.385.  

Unfortunately, the Veteran's service discharge examination report showing hearing status at the time of separation is not of record.  However, pursuant to the filing of his claim for service connection , he was afforded an audiology evaluation for VA compensation and pension purposes in October 2008.  It was reported that physical examination of the ears was within normal limits.  On audiometric evaluation, pure tone thresholds in decibels were 15/10/15/10/05 and 10/05/05/05/15 at 500/1000/2000/3000/4000 Hertz frequencies in the right and left ears, respectively, by air conduction.  Speech recognition scores were 96 percent in the right and left ears.  As such, the clinical findings do not demonstrate that the Veteran has an auditory threshold of 40 decibels or greater at any applicable frequency in either ear, or auditory thresholds of 26 decibels or greater in at least three of the applicable frequencies in either ear, or a speech recognition score using the Maryland CNC Test of less than 94 percent to establish a basis for service connection for hearing loss disability.  Although the examiner diagnosed mild to moderate hearing loss for the right ear at 8000 Hertz, and moderate to moderately severe hearing loss above 4000 Hertz, the pure tone thresholds at the applicable frequencies for compensation and pension purposes do not conform to the VA criteria to establish service connection for hearing loss disability.  Despite military duties and circumstances for which noise exposure may be conceded, the post service record is not indicative of a hearing disability by VA standards or regulation for which service connection may be conceded.  For the reasons discussed above, service connection for bilateral hearing loss disability/ear disability is not warranted at this time.  The preponderance of the evidence is against the claim and service connection is denied.  See 38 U.S.C.A. § 5107(b) (b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

2.  Service connection for scar of the left eyebrow.

Factual Background and Legal Analysis

Service treatment records indicate that the Veteran sustained a laceration on the left side of his eye after striking his head on the edge of a wall locker in July 1980.  Following treatment, the assessment was laceration of the left eyebrow.  On examination for VA compensation purposes in October 2008, the examiner stated that there were no scars and no evidence of neurologic breakdown of the skin.  Post service clinical evidence dating from 2004 into 2017 does not refer to any left eyebrow scarring.  

The Board has carefully reviewed the evidence but finds that service connection for left eyebrow scar is not warranted.  Although an in-service clinical entry did indeed refer to a laceration in the area of the left eyebrow, there is no documentation showing further treatment or evidence of a scar to date.  As such, the Board must find that the left eyebrow laceration in 1980 did not result in any chronic physical residuals for service connection to attach.  See 38 C.F.R. § 3.303.  In other words, no identifiable pathology (injury or disease) at the site of the left eyebrow has been demonstrated since the inception of the claim to show that the appellant has a disability in this regard or for which service connection may be granted.  The Board points out that neither the Veteran nor the clinical evidence has identified any acceptable evidence, clinical or otherwise, that tends to show a scar resulting from the left eyebrow injury in 1980.  In order for a veteran to qualify for entitlement to compensation under statute, the existence of a disability must be proved and as having resulted from a disease or injury that occurred in the line of duty.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001).  In the absence of evidence of a left eyebrow scar, service connection for such must be denied.  The preponderance of the evidence is against the claim and there is no doubt to be resolved in the Veteran's favor.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet.App. 49.

3.  Service connection for tuberculosis and/or residuals thereof.

Factual Background and Legal Analysis

The Veteran asserts that service connection for tuberculosis or residuals thereof is warranted.  In this regard, service treatment records reflect that within days after entering active duty in August 1976, the Veteran was shown to have a positive PPD [purified protein derivative] test which is a tuberculosis screening method.  He was afforded a chest X-ray at that time that was interpreted as showing lung fields clear of pulmonary infiltrates and normal pleura.  PPD tests were also positive in 1978 and 1980.  As noted above, the Veteran's service discharge examination report is not of record.  However, in a signed Dental Patient Health Questionnaire reviewed in May 1980, the Veteran was requested to indicate by circling chronic diseases and disorders for which he had been treated and he did not circle tuberculosis.  No treatment for or diagnosis of tuberculosis appears in his service treatment records. 

Post service clinical records reflect that records from the Mobile County [AL] Health Department were obtained showing that the Veteran received preventive tuberculosis medication [Isoniazid] therapy between 1989 and 1990 for a positive PPD.  Post service VA outpatient records dating from 2004 continued to refer to a positive PPD and showed that the Veteran was afforded a number of chest X-rays over the years that demonstrated no infiltrates and were within normal limits.  No diagnosis of active tuberculosis or any residuals thereof have been indicated to date.  

The Board has carefully reviewed the evidence but finds that service connection for tuberculosis or any residuals thereof is not warranted.  It appears that the Veteran had been exposed to the tuberculosis bacillus prior to or around the time of service entrance as indicated by a positive PPD in August 1976.  However, service clinical records do not indicate that he developed any active tuberculosis symptomatology and chest X-rays in service and thereafter were consistently normal.  Although ongoing prophylactic therapy was initiated by a State agency in 1989, no complaints, symptoms or diagnosis referable to tuberculosis were recorded at that time or thereafter.  The positive PPD is thus shown to have been a laboratory finding only and not subject to service connection in the absence of disease or disability.  

The Board points out that a key element in establishing service connection is to show that a veteran currently has a diagnosis or symptoms of a disability for which service connection is sought.  See 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303.  In this case, there is no clinical evidence of tuberculosis or any residuals thereof in accordance with applicable law.  Since regulations require medical evidence diagnosing a claimed condition, the Veteran's statements alone cannot be accepted as competent medical evidence in the absence of objective findings of pathology or a diagnosis. See 38 C.F.R. § 3.304.  Whether the appellant has had tuberculosis or residuals thereof requires specialized training for a determination and is not susceptible of lay opinion.  As noted above, in order for a veteran to qualify for entitlement to compensation under statute, the existence of a disability must be proved, and as having resulted from a disease or injury that occurred in the line of duty which is not demonstrated in this case.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001).  In the absence of a diagnosis of current disability in this regard, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet.App. 223, 225 (1992) and service connection must be denied.  The preponderance of the evidence is against the claim.

4.  Service connection for residuals of bilateral rib injuries.

Factual Background and Legal Analysis

Service treatment records document that the Veteran was involved in a motor vehicle accident in April 1978 and was seen in the emergency room for pain, primarily in the left rib cage area.  Slight tenderness of the rib case was elicited.  He complained of chest pain in the anterior left rib area.  The assessment was contusion.  In May 1979, the Veteran was treated for complaints of injury to the right rib area.  There was tenderness over the right lateral mid chest with no bony deformity.  The assessment was contusion.

Post service, the Veteran was afforded multiple chest X-rays over the years, primarily for a positive PPD, and no rib abnormality was noted.  He underwent an examination for VA compensation purposes in October 2008 and reported rib injury from a fall in service.  He stated that the bone condition did not cause pain and had never been infected.  The Veteran also related that he was not receiving any treatment in his regard and that he did not experience any functional impairment as the result thereof. 

On examination, the ribs were within normal limits without evidence of fasciculations.  No rigidity, spasticity or joint abnormality was noted.  It was reported that X-ray findings were normal.  Following examination, the examiner stated that there was no assessment for the ribs because there was no pathology to render a diagnosis.

The Board has carefully reviewed the evidence but finds that service connection for residuals of bilateral rib contusions is not warranted.  Although service treatment records clearly indicate that the Veteran sustained injury to the right and left ribs, diagnosed as contusions, there is no evidence that these resulted in any chronic residuals.  See 38 C.F.R. § 3.303.  The post service clinical record does not reflect any continuing complaints in this regard.  Additionally, as determined on VA examination in October 2008, no identifiable pathology (injury or disease) of either rib has is demonstrated to show that the appellant has a disability for which service connection may be granted.  The Veteran has denied rib complaints and symptoms.  As such, neither he nor the clinical evidence has identified any acceptable evidence, clinical or otherwise, that tends to show current disease or disability resulting from rib injury in service.  As pointed out above, in order for a veteran to qualify for entitlement to compensation under statute, the existence of a disability must be proved, and as having resulted from a disease or injury that occurred in the line of duty.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001).  In the absence of a diagnosis of current disability in this regard, there can be no valid claim. See Brammer v. Derwinski, 3 Vet.App. 223, 225 (1992).  Therefore, the preponderance of the evidence is against the claim and service connection for residuals of right and left rib injuries must be denied. 

5.  Higher initial rating for tinnitus.

Pertinent Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4 (2016).  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life and is based, as far as practicable, on average impairment of earning capacity in civil occupations. 38 U.S.C.A. § 1155, 38 C.F.R. §§  4.1, 4.10 (2016).

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate rating may be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet.App. 119 (1999). 

The Veteran has requested an increased evaluation for tinnitus, currently rated 10 percent disabling.  

Recurrent tinnitus is assigned a 10 percent rating.  However, under Note (2) of the implementing regulation, only a single evaluation may be assigned for recurrent tinnitus, whether the sound is perceived in one ear, both ears, or in the head. 38 C.F.R. § 4.87, Diagnostic Code 6260.  As such, 10 percent is the maximum schedular evaluation for tinnitus and a rating in excess of 10 percent for tinnitus must be denied by operation of regulation.  See Sabonis v. Brown, 6 Vet.App. 426, 429-30 (1994).


ORDER

Service connection for hearing loss/ear disability is denied.

Service connection for left eyebrow scar is denied.

Service connection for residuals of tuberculosis is denied.

Service connection for residuals of bilateral rib injury is denied.

An initial rating in excess of 10 percent for tinnitus is denied.



REMAND

The Board finds that further development is warranted with respect to the issues of entitlement to service connection for a low back disorder and arthritis, and higher ratings for service-connected disorders on appeal.  

In this regard, the Board observes that in service treatment records dated in July 1977, the Veteran complained of intermittent and recurrent pain in the lumbar region of two weeks duration, not related to any one thing, that was assessed as urinary tract infection.  In December 1979, he was seen with complaints that included back pain after being struck in the lumbar region by the boom from a track crane.  Examination disclosed tenderness to touch.  The assessment was back muscle bruise.  Post service VA outpatient records dating from 2004 reflects complaints of back pain.  VA X-rays in July 2006 and thereafter were interpreted as showing degenerative changes in the thoracic spine with straightening and narrowing at L5/S1 posteriorly and degenerative disc disease.  The Board observes that the Veteran has not had a VA examination of the back since service.  

VA is obligated to provide an examination where the record contains competent evidence that the claimant has a current disability, the record indicates that a disability or signs or symptoms of disability might be associated with active service or a service-connected disability, and the record does not contain sufficient information to make a decision on a claim. 38 U.S.C.A. § 5103A (West 2014); McLendon v. Nicholson, 20 Vet.App. 79, 83 (2006).  As such, the Veteran should be scheduled for a current VA examination of the low back, to include a clinical opinion.  The Board finds that issue of entitlement to service connection for arthritis is inextricably intertwined with the aforementioned matter as the Veteran is shown to have a back diagnosis that includes degenerative changes - an arthritis component.  See Harris v. Derwinski, 1 Vet.App. 180, 183 (1991) (holding that issues are "inextricably intertwined" when a decision on one issue might have a "significant impact" on a veteran's claim for the second issue).

Additionally, the Board observes that in the Representative's May 2017 Appellant Brief, it was noted that the most recent series of VA examinations for service-connected disabilities were completed in 2011 and were too old to adequately evaluate the status of the disabilities at issue.  It was noted that if the Board were unable to grant higher evaluations for the service-connected disorders on appeal, a remand for current examinations was requested.  While the "mere passage of time" does not render the 2011 examinations inadequate, given that his service-connected disorders may have increased in severity, his Representative has requested new examinations, and additional information is required with respect to his claims for service connection, new examinations would be helpful to assess the current disability status.  See Palczewski v. Nicholson, 21 Vet.App. 174, 181 (2007); Proscelle v. Derwinski, 2 Vet.App. 629 (1992)

The Board points out, however, that upon review of the claims file, the Veteran is shown to have missed VA examinations in the past because information sent to addresses he has provided was returned as undeliverable.  Another address was most recently provided in May 2017.  However, the Board will provide him a final opportunity to report for VA examination.  Otherwise his claims may be denied on the evidence of record.  When a claimant fails to report for an examination [without good cause] scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit that was previously disallowed, or a claim for increase, the claim shall be denied.  A claimant failing to report for a scheduled examination must show good cause for not doing so.  See 38 C.F.R. § 3.655; see also Engelke v. Gober, 10 Vet.App. 396, 399 (1997); Ashley v. Derwinski, 2 Vet.App. 307, 311 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the etiology of the Veteran's low back disability and whether it is of service onset, or is secondary to or has been aggravated by service-connected disability, to include bilateral shoulder disability.  The examiner must be provided access to VBMS for review prior to examination and indicate whether VBMS is reviewed.  All indicated tests and studies should be performed.  The examination report should reflect consideration of the Veteran's documented medical history, current complaints, and other assertions, etc. The clinical findings should be reported in detail and correlated to a specific diagnosis. 

The examiner should specifically state whether it is at least as likely as not (i.e., 50 percent or higher probability) (a) current back disability and/or arthritis is related to an incident or event in service onset, or (b) whether any current back disorder and/or arthritis is caused by (secondary to) service-connected disability, including bilateral shoulder disability or (c) whether current low back disability/arthritis is made chronically worse (aggravated beyond normal progression of the disease process) by a service-connected disability.  If aggravation is found, the examiner must offer an opinion as to the extent of the aggravation and provide a baseline prior to the aggravation.

The examination report must include complete rationale for the opinions and conclusions reached.

2.  The Veteran should be scheduled for VA examinations to evaluate the current level of disability associated with the service-connected residuals of head trauma with headaches and residuals of rotator cuff strain of the right and left shoulders.  The examiner must be provided access to VBMS for review and indicate whether this is reviewed.  The examination report should reflect consideration of the Veteran's documented medical history, current complaints, and other assertions, etc.  All necessary tests and studies should be conducted, and the clinical findings should be reported in detail.

3.  The RO should ensure that the medical reports requested above comply with this remand, especially with respect to the instructions to provide competent medical opinions.  If a report is insufficient, or if an action requested is not taken or is deficient, it must be returned for correction.

4.  The Veteran must be given adequate notice of the examinations, to include advising him of the consequences of failure to report under 38 C.F.R. § 3.655 (2016).  If he fails to appear for the examinations, this fact should be noted in the file and a copy of the examination notification should be associated with the claims file.  

5.  After taking any further development deemed appropriate, re-adjudicate the issues on appeal.  If a benefit is not granted, provide the appellant and his representative a supplemental statement of the case and afford them an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


